NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MICHAEL HURLEY,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-3555
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Tom Barber, Judge.

Michael Hurley, pro se.



PER CURIAM.


              Affirmed.




NORTHCUTT, LaROSE, and SMITH, JJ., Concur.